Case 1:17-cr-20357-DPG Document 503 Entered on FLSD Docket 10/28/2019 Page 1 of 2




                            UNITED STATES DISTRICT COIJRT
                            SOUTHERN DISTRICT O F FLO RIDA

                                 CASE NO .17-CR-20357-DPG

  UNITEI)STATES O F AM ERICA



  DM ITRY PO LYUDOV,

                               Dvfendant.


                                     FACTIIAL PROFFEIS
         ThtUnhed StatesofAmericaand Dmitry Polyudov (theibDefendanf')agreethat,were
  thiscasetoproceed to trial,theUnitedStateswould provebeyond areasonabledoubtthefollowing

  facts,am ong others,which occurred in the Southem DistrictofFlorida'
                                                                     .

         TheDefendant,aflalien who wasnotaUnited Statescitizen ora Cuban legalperm anent

  rtsidentwith CU6 status,a recognized lega!status,arranged with Larisade Lim ato enterinto a

  fraudulentm arriagtwith anotherindividualto evadeUnited Statesimm igration laws.On orabout

  September 25,2015,the Defendant enttred into a fraudultntm aniage w ith Annalie Rivera,a

  Cubr legalperm anentresidentwith CU6 status.Thism aniagewasarranged by others,including

  Larisade Lim aand AlmirdeLim a.Thearrangem entcalled forthedefendantto pay afeeinreturn

  forhism arriage to Rivera,mAd forRivera to be paid in exchangeforthe m aniageto the D efendant.
Case 1:17-cr-20357-DPG Document 503 Entered on FLSD Docket 10/28/2019 Page 2 of 2



          Afyerwaiving herM iranda rights,Rivera confessed thathermarriage with the Defendant

  wasfraudulent,alld thatshe agreed with herco-conspiratorsto enterinto them aniagein orderto

  makelnone:.


                                                            ARIAN A IRAJARDO ORSHAN
                                                            UNITED STATES AI'TORNEY


  Date:           *               / tN               l3v-
                                                        5
                                                            BRI
                                                            - A N J.S'HACK
                                                                         .A.
                                                            ASSISTANT LINITED STATES ATTORN EY


  Date:   -   J# rlr /'fN
                                                     By:                # ?/
                                                                       r'
                                                             ) .N O'DON NELL
                                                            A'
                                                             I'-I'IIRN EY FOR DEFENDANT

  Da
  -
  .
  '
    ctt,. 1: f
     , .,
                                l*                   Bv'
                                                       .
          'trsuwm mm vv.>'vo-vrmxs'cr rnv vxv a r-
                                                            DM R Y POLYUDOV
                                                            DF/FEN
                                                                 . DAN T
